        Case 2:17-cr-00221-JAD-EJY Document 241 Filed 09/15/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Kejon Ward

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00221-JAD-EJY-2

11                 Plaintiff,                                STIPULATION TO CONTINUE
                                                                 MOTION HEARING
12          v.
                                                                    (First Request)
13   KEJON WARD,

14                 Defendant.

15
16          IT   IS    HEREBY        STIPULATED         AND      AGREED,     by   and    between
17   Nicholas A. Trutanich, United States Attorney, and Christopher Burton, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
20   Kejon Ward, that the Motion Hearing currently scheduled on September 17, 2020, 2020 at
21   11:00 a.m., be vacated and continued to a September 24, 2020 at 11:00 a.m.
22          This Stipulation is entered into for the following reasons:
23          1.     Defense counsel is unavailable on September 17, 2020 and requires additional
24   time to prepare and discuss the case with Mr. Ward.
25          2.     The defendant is not in custody and agrees with the need for the continuance.
26          3.     The parties agree to the continuance.
       Case 2:17-cr-00221-JAD-EJY Document 241 Filed 09/15/20 Page 2 of 3




 1        This is the first request for a continuance of the motion hearing.
 2        DATED this 14th day of September 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6       /s/ Rebecca A. Levy                            /s/ Christopher Burton
     By_____________________________                By_____________________________
 7   REBECCA A. LEVY                                CHRISTOPHER BURTON
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:17-cr-00221-JAD-EJY Document 241 Filed 09/15/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00221-JAD-EJY-2
 4
                  Plaintiff,                               ORDER
 5
           v.
 6
     KEJON WARD,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the Motion hearing currently scheduled for Thursday,

11   September   17,   2020,    2020    at   11:00       a.m.,   be   vacated   and   continued   to

12   Thursday, September 24, 2020 at the hour of 1:00 p.m. in Courtroom 6B.

13         DATED this 15th day of September 2020.

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
